It is an
honour and a pleasure for me to take the floor once again
before this Assembly. At the outset I would like to
congratulate the President on his brilliant election to lead
our work at this session. His election is an unparalleled
tribute to all of Africa and particularly to his fraternal
country, Namibia, which today sees one of its sons
presiding over the destinies of this fifty-fourth session of
the General Assembly. We are confident that his qualities
as an eminent diplomat and his great experience guarantee
the success of our work.
I would also like to take this opportunity to pay
glowing tribute to his predecessor, His Excellency Mr.
Didier Opertti, for the devotion and the ability with which
he conducted the previous session.
At the same time, allow me to express appreciation
for the full value of the efforts deployed by our Secretary-
General, His Excellency Mr. Kofi Annan, in the service
of our Organization. The evidence he gives of an untiring
will and of constant dedication to the human cause,
especially in the field of peace, deserve saluting, and I
would like to express all of our gratitude to him.
At the same time, I would like to wholeheartedly
welcome the delegations of the Republics of Kiribati and
Nauru and of the Kingdom of Tonga, and to express to
all of them our congratulations on their having been
admitted to the great family of the United Nations.
The time has come to assess the century that is
coming to a close and to see together how we are going
to face the challenges of the next millennium — a
millennium that we hope will be one of peace and
prosperity, bringing hope to our peoples and our
countries. This is the wish of the Comorien people for all
the nations of the world. But how can we realize this
wish?
Our Organization offers the best framework for
facing the challenges of the third millennium, but it will
need to be supported by a more active commitment on
our part, a greater willingness to face problems and a real
will to deal with them — without excessive fervour or
uncertainty — and to resolve them rationally. With such
will we can achieve the objectives of the founders of our
Organization in the field of peace, justice and progress.
Achieving a disarmed world, which will at the same
time guarantee peace, social justice and progress, is the
fundamental purpose of our Organization. In addition, we
all hoped that the 1990s would be the decade of peace
and solidarity among nations, because certain positive
aspects led us to expect this. The various day-to-day
15


realities we have experienced unfortunately are reviving our
fears that the next millennium will begin in uncertainty
about the future of humanity.
In fact, the wars that are tearing our continents apart,
the grave violations of human rights, the extreme poverty
to which many peoples have been reduced and which
reveals the enormous disparities between the social strata,
and the recent tragedies such as that in Kosovo make us
fear the worst and require us to be more vigilant. Our
Organization, the efforts of which we salute, must persevere
in the search for solutions for eliminating the major and
various problems besetting the world today.
Human rights has always been an essential concern of
our Organization. Thus, how can we not deplore that, at the
threshold of the next millennium, humanity is still
witnessing flagrant violations of fundamental rights. It is
because of this major concern that I would like to salute
here the efforts to establish an international criminal court,
which, I am certain, will contribute to greater justice. We
hope that this court, once it becomes operational, will enjoy
all the necessary independence to carry out its functions
fully and effectively and to apply the fundamental
principles of humanitarian law.
With regard to economic issues, we must agree that
economic recovery is not yet in sight for many countries,
especially those suffering from armed conflicts. Certainly
many agreements emerging from international meetings
have highlighted the special attention that must be paid to
the problems of developing countries. But we must insist
further on this and demand that genuine solidarity with
these countries be shown. Through such solidarity positive
action could be mobilized.
With regard to Africa, in general it continues to be
marked by several things. First, its external debt has
become a major obstacle to development, especially
because financial flows are often used for debt servicing
rather than for promoting the expansion of the economy
and sustainable development. Also, the level of debt has
discouraged domestic and foreign investment. Secondly, the
continent is heavily scarred by wars which have sharply
checked development. Thirdly, global trade practices have
reduced the commercial prospects of the continent.
Fourthly, the continent is to some extent excluded from the
global information revolution. In Africa the basic education
system is generally the most limited, the effects of poverty
are extreme, and the health system needs reforming.
To create the necessary conditions to solve these
different problems which are hampering the development
of our African countries, national, regional and
international initiatives must be undertaken, encouraged
and supported by the international community. A genuine
partnership among African countries must be the basis for
solid and effective cooperation that allows these countries
to share their experiences and promotes the rapid
integration of regional economies.
In the context of this need for South-South
cooperation, my country welcomed most favourably the
holding of the special summit in Sirte, which revealed
once again the solidarity of African States and their
support for Libya, a brother country. We believe that the
conditions are now in place for the total and final lifting
of the embargo imposed on that country. The summit also
put in place new rules to improve the structures of the
Organization of African Unity, with a view to an effective
union of its countries through the strengthening of
security and cooperation arrangements. In this regard the
Sirte summit continues to serve as a point of reference,
and we hope its objectives will be achieved.
I also take this opportunity to express our thanks to
the Government of Libya for the generosity it showed to
certain African countries, allowing them to honour their
commitments to the pan-African organization.
Moreover, the international community, especially
the international financial institutions, must support these
national and regional efforts by facilitating their access to
markets and investments, reducing debt constraints and
allowing developing countries to benefit from new trade
agreements.
Like all developing countries, the Islamic Federal
Republic of the Comoros also faces enormous difficulties.
The regrettable events that have unfolded there since
March 1997 have further weakened an economy that was
already in decline and beset by considerable deficits in
public finance; a chronic deficit in the balance of
payments; a large foreign debt; and strong competition for
export resources by synthetic products.
This situation is of great concern to the Government
which I have the honour to represent. It is firmly engaged
in a process of development through the establishment of
solid bases for the rule of law and the adoption of a
policy of rehabilitation and economic and political
recovery through the strict management of public finances
and the promotion of morality in administrative practices
16


and political customs. This rehabilitation policy should
allow the State to fulfil its priority domestic commitments
domestically and to honour its commitments to its foreign
partners.
In addition, other objectives to complement this good
governance policy are being considered by the current
Government. They include respect for human rights; the
improvement of social policies and hence of the efficacy of
health and education services for all; the protection of
children and women; the implementation of the Convention
on the Rights of the Child; the advancement and
mainstreaming of women; guaranteed autonomy for the
judiciary; freedom of the press; and so on.
To encourage private investment and promote the
introduction of new technology and foreign capital,
opportunities have been opened to domestic and foreign
investors by suppressing constraints on approvals of foreign
investments.
Furthermore, aware of the enormous contribution
South-South cooperation makes to development by offering
the opportunity to exploit the economic prosperity of other
regions, the Islamic Federal Republic of the Comoros must
respond to the two-fold necessity of participating fully in
the globalization process and of steadfastly prospering in its
own regional and subregional environment. That is why it
is striving further to consolidate its participation in the
Indian Ocean Commission and planning to join other
groups of the region. These endeavours, undertaken since
the accession to power of the current Government, may
well be insufficient, but they constitute a serious and
essential foundation, and a guarantee of in-depth reform.
The President returned to the Chair.
After this general summary, I would be remiss if I
failed to report the prevailing political situation in the
Comoros. My country is experiencing a secessionist crisis
in the sister island of Anjouan, which has shaken the very
foundations of the Republic and threatened its unity,
territorial integrity and, above all, the peace and tolerance
that have always characterized relations among the
inhabitants of our four islands.
My country’s Government cannot endorse secession or
independence, which could dislocate the Comoros, whose
unity and social coherence are the only guarantees for the
evolution of harmonious social and economic development.
Three inter-island conferences have been held under the
auspices of the OAU and the League of Arab States with a
view to rapidly settling this crisis. The most recent, held
in Antananarivo, Madagascar, in April, resulted in an
agreement to establish a new institutional framework to
meet the aspirations of the Comorians, guarantee unity
and territorial integrity, and give each island greater
autonomy. In this respect, I have the pleasant duty once
again to convey our sincere thanks to the Malagasy
authorities, not only for having held that important
meeting on the sisterly large island, but also for having
established conditions conducive to our debate.
At the conference, the lack of cooperation and the
intransigence of the representatives of the island of
Anjouan — who postponed the signing of the final
document — provoked extremist groups among the
population of Grande-Comore, where anti-Anjouan riots
broke out. The threat of civil war, of hateful “insular
cleansing” and the violent and forcible separation of
families led the National Development Army, in the face
of the inertia of the political authorities, to act to avoid
the worse by assuming control of the country. A
transition Government was immediately formed to restore
and guarantee civil peace and to create new republican
and democratic institutions to ensure greater autonomy for
the islands, in compliance with the Antananarivo
agreement. Thus, the consolidation of the Antananarivo
agreement remains a Government priority and we are
doing everything possible to establish the conditions
essential to the implementation of the agreement.
In the context of the settlement of the crisis, a frank,
direct and constructive dialogue has been established for
the first time between the central authorities and the
Anjouan separatists. In this respect, a joint communiqué
signed on the Comorian island of Mohéli in July by the
leaders of the two parties to the summit. I wish to stress
that Comorians view this act as a step towards the
settlement of the crisis. In his meetings with Comorians,
the Head of State, Mr. Azali Assoumani, is seeking the
necessary breakthrough to achieve an honourable peace to
the benefit of all that unites us.
We hope that the ratification of this agreement by
our Anjouan brethren will not be long in coming so that
the process may continue in the interests of the united
Comorian people. The Comorian Government has begun
in-depth reflection in order to draft the fundamental texts
to govern the future union of the Comoros. The next step
is very crucial in order to implement the published
electoral timetable, which anticipates, inter alia, a popular
referendum on the constitution and mayoral, legislative
and presidential elections.
17


The Comorian Government welcomed the relevant
resolutions adopted by the OAU at its thirty-fifth Summit
in Algiers; the Ministers for Foreign Affairs of the
Organization of the Islamic Conference at their most recent
Conference in Ouagadougou; the Ministers for Foreign
Affairs of the League of Arab States at their 112th session
in Cairo (A/50/864/Annex II, res. 1) and the Permanent
Council of French-speaking Countries, meeting in Paris, in
the framework of the speedy establishment of constitutional
order and of the settlement of the separatist crisis. To that
end, we invite all people of good will and friendly,
brotherly and neighbour countries, as well as organizations,
to come see with their own eyes the process that has been
launched and to contribute to the consolidation of
democracy and the rule of law in the Comoros.
Nevertheless, we remain concerned by the fact that
holding elections in Anjouan would be tantamount to
recognizing secession or ratifying independence. Indeed,
such a formula is contrary to the principle of unity of the
country, the spirit of the Antananarivo agreement and the
very principles of the OAU, the sponsor of the agreement.
In this regard, we invite the OAU and the entire
international community to join us in the consideration
necessary to overcome this dilemma.
In this vein, I should also like to take this opportunity
to express the sympathy and profound gratitude of the
people and the Government of the Comoros to the countries
of the region, especially South Africa and Madagascar;
friendly countries such as France and Egypt; and
institutions such as the OAU, the League of Arab States,
the International Organization of La Francophonie and the
European Union, which have never ceased attaching their
special interest to this problem. I should like to tell them
once again that the people of the Comoros hopes to be able
to rely on them, again and always, to find a speedy solution
to this crisis.
The Anjouan crisis, in the view of Comorians, is all
the more threatening to unity, peace and love among them
as it is added to a painful 24-year-old problem, that of the
Comorian island of Mayotte. The Assembly will understand
the helplessness of a people threatened with dispersion,
following the amputation of part of the territory of its
country, Mayotte, and witnessing an attempt by a sister
island to leave the Comorian union. This crisis has revived
the pain of the Comoros people caused by the problem of
Mayotte, which still shows no signs of being resolved. Our
Organization, which is regularly seized of this question, has
always recognized that Mayotte belongs to the Comoros
and has adopted resolutions in favour of the integration of
the island into its natural family.
The Comorian Government, faithful to the
fundamental principles of the Charter of our Organization,
continues to give priority to dialogue to resolve this
problem. It is with deep respect for these principles that
it appeals to France, a country with which the Comoros
has for long had close ties of friendship and cooperation,
to consider opening a direct, constructive dialogue to find
a rapid, negotiated solution to this unfortunate dispute.
My country is very concerned about the situation in
the Middle East. It hopes that the new Israeli
Administration will commit itself more to the peace
process begun on 4 September at Sharm el-Sheikh, Egypt,
for a lasting, fair and harmonious resolution of the Israel-
Palestine crisis. We also hope that the other problems,
regarding Syria and Lebanon, will soon be settled.
The question of Jammu and Kashmir continues to be
of concern to us. We appeal to India and Pakistan to
show restraint in order to prevent any escalation in the
region.
My country welcomes the diplomatic initiatives of
the United Nations which made it possible for peace to be
restored to Kosovo and East Timor.
We also welcome the Lomé Peace Agreement of 7
July 1999, with regard to the Sierra Leone conflict; the
Abuja Agreement and its additional protocols regarding
the conflict in Guinea-Bissau; and the Lusaka ceasefire
agreement, signed on 10 July 1999 by the parties to the
conflict in the Democratic Republic of the Congo.
Having noted these hopes reasons for hope, we
cannot forget the situation in Angola and Somalia and the
situation prevailing between Ethiopia and Eritrea, where
there are no signs of a solution. The efforts made by the
OAU should be supported by our Organization in order to
achieve peace and reconciliation in these fraternal
countries.
The ideals of peace, security and development are
the responsibility of the international community, which
must work to make them a reality. Each of us must
contribute to ensure these values and to build a more
human, peaceful and just world which is a harbinger of
hope for future generations.
18







